Citation Nr: 1820640	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-28 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from January 1965 to February 1987.  Prior to entering into active military service, the Veteran had inactive service with the Army National Guard of Minnesota from February 1961 to January 1965 during which time he served an initial period of active duty for training from May 1961 to November 1961.  He also had a period of active service with the Navy from August to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision that was issued in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

On his VA Form 9, the Veteran requested a video-conference hearing before the Board on his appeal.  In February 2016, the Board remanded the Veteran's claim to afford him the opportunity for the hearing he requested.  In August 2017, the RO sent the Veteran a letter notifying he had been placed on the Board's hearing list and advising him of his hearing options.  He responded later that month that he wanted to withdraw his hearing request.  Consequently, the Board finds that the Veteran has been afforded the opportunity for a hearing on his appeal, and it may proceed to adjudicate his claim without prejudice to him.


FINDING OF FACT

The competent, credible, probative and persuasive evidence fails to demonstrate that the Veteran's tinnitus had its onset during service, has been present continuously since the Veteran's discharge from service, manifested to a compensable degree within one year of the Veteran's discharge from service, or is otherwise related to the Veteran's active military service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service nor can it be presumed to be so.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral tinnitus as a result of noise exposure from field artillery and gunfire during his active military service, specifically during his service in the Republic of Vietnam from 1968 to 1969 and 1970 to 1971, in Germany from 1974 to 1975 and during exercises while assigned to Fort Carson, Colorado, and Fort Lewis, Washington.  See VA Form 9 dated in May 2014.  The Veteran claimed in tinnitus began in 1968 and has been present since that time.  See VA Form 21-526 dated in June 2010.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Unfortunately the Board finds that the evidence does not support the Veteran's claim and contentions that his tinnitus is related to noise exposure during his active military service.  

The service treatment records are silent for any complaints of or findings for tinnitus.  The Veteran was examined multiple times during his long years of service, but there is no report of any tinnitus or other symptoms consistent with tinnitus by the Veteran on approximately seven examinations conducted between 1968 and his retirement physical in 1986 or in any of the treatment records.  Therefore, the contemporaneous service records fail to demonstrate the onset of the Veteran's tinnitus was during his active military service.

Furthermore, the post-service medical records fail to show any report of tinnitus until many years after service, although the Veteran has received treatment for such conditions as left and right ear pain and dizziness/vertigo.  In fact, treatment records from 1989 when the Veteran was being treated for a left ear problem affirmatively note that "no tinnitus" was present at that time.  In addition, at a March 2004 Agent Orange Registry examination, although the Veteran reported having hearing loss, he did not report tinnitus.  The first medical record in the claims file showing the Veteran reported having bilateral constant tinnitus is a September 2012 VA Audiology note at which time it appears he was being initially evaluated for hearing loss.  Consequently, the Board finds that the absence of tinnitus in the service treatment records or of persistent symptoms of such at separation, along with the first evidence being many years later, tends to disprove the assertion that the Veteran's tinnitus was incurred during his active military service.  The absence of medical evidence for the claimed condition for many years after service is a factor for consideration in a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); see also Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be "'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  

Finally, the Veteran was afforded a VA examination in October 2012 in relation to his claim at which he reported having recurrent tinnitus of "gradual onset."  The VA examiner opined that the Veteran's current tinnitus is not at least as likely as not caused by his military service, but is caused by the same etiology as his hearing loss, which the examiner also opined in this same examination that audiometric evidence indicates the Veteran's hearing loss is not caused by military service noise exposure, but by other etiology such as presbycusis in the intervening  25 years since separation.  The examiner considered the Veteran's past medical history, his current contentions, and the examination findings and, based on that, rendered an appropriate opinion consistent therewith and the remainder of the evidence of record.  The Board, therefore, that the examiner's opinion is highly probative as to whether a nexus relationship exists between the Veteran's tinnitus and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted any medical opinion to oppose that of the examiner.  However, the Board acknowledges that a claimant is competent to testify to any medical symptoms he may have suffered in service and since service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006); accord Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a [claimant's] lay evidence," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible").  

In the present case, the Board recognizes that tinnitus is a sensory disorder.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  However, it can be caused by conditions other than noise exposure.  See 59 Federal Register 17297 (April 12, 1994) ("Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions....").  Thus, the Veteran is competent to report the onset and nature of symptoms of his tinnitus.  However, as the actual cause of tinnitus may vary, he is not competent to give a medical opinion as to etiology as this falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

Furthermore, as to the Veteran's report of onset and continuity, the Board finds that the Veteran's statements with respect to tinnitus are inconsistent which reduces the Veteran's credibility.  In particular, the 1989 treatment records showing affirmative findings of "no tinnitus" are inconsistent with the Veteran's statements of symptoms since service.  These contemporaneous treatment records are considered to be more probative than the Veteran's current statements.  Moreover, these affirmative findings directly impeach the Veteran's current statement that he has had tinnitus since 1968 as they show direct findings that tinnitus was not present in 1989.  

The Board finds the most probative and persuasive evidence of record as to whether the Veteran's tinnitus is related to his active military service is the October 2012 VA examiner's medical opinion, which unfortunately is not favorable to the Veteran's claim.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for tinnitus is warranted as the competent, credible, probative and persuasive evidence fails to demonstrate that the Veteran's tinnitus had its onset during service, has been present continuously since the Veteran's discharge from service, manifested to a compensable degree within one year of the Veteran's discharge from service, or is otherwise related to the Veteran's active military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


